—In a matrimonial action in which the plaintiff wife was granted a judgment of divorce, dated May 28, 1977, and was awarded therein exclusive possession of the marital premises, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated October 31, 1977, as, after a hearing, denied his application to modify the judgment by vacating the award of exclusive possession of the marital premises. Order affirmed insofar as appealed from, without costs or disbursements. Special Term did not abuse its discretion in denying defendant’s application to vacate the award to plaintiff of exclusive possession of the marital premises (see Ripp v Ripp, 38 AD2d 65, affd 32 NY2d 755). Mollen, P. J., Latham, Damiani and Titone, JJ., concur.